

116 HR 463 IH: Military Retiree Survivor Comfort Act
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 463IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Jones introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for forgiveness of certain overpayments of
			 retired pay paid to deceased retired members of the Armed Forces.
	
 1.Short titleThis Act may be cited as the Military Retiree Survivor Comfort Act. 2.Forgiveness of certain overpayments of retired pay paid for periods after death of retired members (a)Forgiveness When Payments Deposited to Joint AccountsSection 2771 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (e)The United States shall forgive any overpayment of retired or retainer pay arising from payment of such retired or retainer pay for any period after the date of the death of the recipient through the last day of the month in which such death occurs if such payment is electronically deposited in an accredited financial institution to a joint account bearing the name of the decedent and another individual who is the decedent’s designated beneficiary under subsection (a)(1)..
 (b)Coordination With Survivor Benefit PlanSection 1450 of title 10, United States Code, is amended— (1)in subsection (a), by inserting or that applies under subsection (n) after under subsection (j); and
 (2)by adding at the end the following new subsection:  (n)Special Effective Date Rule When Final Retired Pay Overpayment Is Forgiven (1)Annuity effective on first day of month after deathIn a case covered by paragraph (2), an annuity payable to a surviving spouse shall be effective on the first day of the first month beginning after the death of the person to whom section 1448 of this title applies, rather than on the date otherwise applicable under subsection (a).
 (2)Covered casesParagraph (1) applies in a case in which— (A)there is an overpayment of retired pay of a person to whom section 1448 of this title applies that is forgiven pursuant to section 2771(e) of this title; and
 (B)the person who is the designated beneficiary of such person under section 2771(a)(1) of this title is the surviving spouse of such person..
 (c)Effective DateSubsection (e) of section 2771 of title 10, United States Code, as added by subsection (a), shall apply with respect to payments made to persons who die on or after the date of the enactment of this Act.
			